675 So. 2d 247 (1996)
Roberta A. HORNE, Appellant,
v.
STATE of Florida, Appellee.
No. 95-3059.
District Court of Appeal of Florida, Fourth District.
June 19, 1996.
Richard L. Jorandby, Public Defender, and Joseph R. Chloupek, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's conviction and probation revocation. The trial court revoked appellant's probation on the record but failed to enter a written order. Therefore, we remand for the trial court to enter a written order revoking appellant's probation.
AFFIRMED, but REMANDED.
DELL, STEVENSON and GROSS, JJ., concur.